                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE
_______________________________________

In re:                                                         Chapter 11

DAVID’S BRIDAL, INC., et al.,1                                 Case No. 18-12635 (LSS)

                                    Debtors.                   (Jointly Administered)


                                                               Objection Deadline: December 14, 2018
_______________________________________                        Related Docket No. 138

     LIMITED OBJECTION AND RESERVATION OF RIGHTS OF CUMBERLAND
       AVENUE PLAZA, L.L.C. TO THE DEBTORS’ NOTICE OF ASSUMPTION
          OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES OF
                  DEBTORS AND RELATED PROCEDURES

         Cumberland Avenue Plaza, L.L.C. (the “Landlord”), by and through its attorneys,

submits this Limited Objection and Reservation of Rights (the “Limited Objection”) to the

Debtors’ Notice of Assumption of Executory Contracts and Unexpired Leases of Debtors and

Related Procedures (Dkt. 138). In support of this Limited Objection, the Landlord respectfully

represents as follows:

                                                  JURISDICTION

         1.       The United States Bankruptcy Court for the District of Delaware (the “Court”)

has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. This is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2).




1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
David’s Bridal, Inc. (4563); DB Investors, Inc. (8503); DB Holding, Inc. (4567); and DB Midco, Inc. (3096). The
location of the Debtors’ corporate headquarters is 1001 Washington Street, Conshohocken, Pennsylvania 19428.
                                          BACKGROUND

        2.      On November 19, 2018 (the “Petition Date”), the Debtors commenced voluntary

petitions for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy

Code”) with the Court.

        3.      The Landlord and one of the Debtors, David’s Bridal, Inc. (the “Tenant”), are

parties to an unexpired lease of nonresidential real property (the “Lease”) of premises located at

40 Cumberland Avenue, North Attleboro, MA (the “Premises”).

        4.      On the Petition Date, the Debtors filed a Proposed Joint Prepackaged Chapter 11

Plan of Reorganization under Chapter 11 of the Bankruptcy Code (the “Plan”) (Dkt. 12) and a

proposed Disclosure Statement for Joint Prepackaged Chapter 11 Plan of Reorganization of

David’s Bridal, Inc. and It’s Affiliated Debtors (the “Disclosure Statement”) (Dkt. 13).

        5.      Pursuant to Section 8.1 of the Plan, on November 30, 2018, the Debtors filed and

served a Notice of Assumption of Executory Contracts and Unexpired Leases of Debtors and

Related Procedures (the “Assumption Notice”) (Dkt. 138).

                                            OBJECTION

        6.      The Landlord does not object to the Debtors’ assumption of the Lease as long as

the requirements of Section 365 of the Bankruptcy Code are complied with and the Landlord’s

rights are not violated.

    A. The Landlord Objects to Any Assignment of the Lease under the Plan.

        7.      The Plan provides for deemed assumption of all unexpired leases of

nonresidential real property as of and subject to the occurrence of the effective date,

        “except for any executory contract or unexpired lease that (i) previously has been
        assumed, assumed and assigned, or rejected . . ., (ii) is the subject of a separate
        motion or notice filed by the Debtors on or before the Confirmation Date seeking
        to assume, assume and assign, or reject pursuant to this Plan, the Confirmation

                                                 2
       Order or section 365 of the Bankruptcy Code, or (iii) is the subject of a pending
       Assumption Dispute.”

(Plan, § 8.1[a]). The Plan further provides that “entry of the Confirmation Order shall constitute

approval of the assumptions or assumptions and assignments,” and that the assumption of an

unexpired leases of nonresidential real property “may include the assignment of certain of such

contracts to Affiliates” (Plan, § 8.1[b]). Finally, the Plan provides that all cure amounts shall be

paid “following assumption or assumption and assignment of the underlying executory contract

or unexpired lease” (Plan, § 8.3).

       8.      The Landlord objects to any assumption and assignment of the Lease under the

Plan as there is nothing in the Plan requiring sufficient (or any) notice of any proposed

assumption and assignment of the Lease, or requiring the Debtors to provide adequate assurance

of future performance with respect to any proposed assignee. The Landlord reserves any and all

rights to object to any proposed assumption and assignment of the Lease.

   B. The Proposed Cure Amount is Subject to Change.

       9.      The Debtors have asserted a proposed cure amount of $0.00 (the “Proposed Cure

Amount”). The Landlord objects to the Proposed Cure Amount, as it is subject to change

through and including the effective date of assumption.

   C. Any Assumption of the Lease Must Be Cum Onere with the Debtor or the Reorganized
      Debtor Assuming Liability for All Obligations for Accrued, But Unbilled or Not Due
      Rent and Charges and Indemnity Obligations.

       10.     It is well settled that assumption of the Lease must be cum onere, accepting both

its benefits and burdens. See In re Fleming Cos., 499 F.3d 300, 308 (3d Cir. 2007) (quoting In re

Italian Cook Oil Corp., 190 F.2d 994, 997 (3d Cir. 1951)).

       11.     The Lease includes a continuing obligation to pay additional rent and charges,

including, but not limited to, adjustments and reconciliations for the Tenant’s proportionate share

                                                 3
of the real estate taxes and common area and building maintenance expenses, which have

accrued, or will accrue under the Lease through any assumption of the Lease and are not yet

billed or due. The Proposed Cure Amount does not include amounts that have accrued but have

not been billed or have not come due under the Lease.

       12.     Additionally, the Proposed Cure Amount does not include contractual obligations

to indemnify the Landlord for events occurring prior to any assumption of the Lease, including

claims which may not become known until after the Lease is assumed.

       13.     The Tenant continues to be responsible to pay additional rent and charges which

have accrued, or will accrue under the Lease through any assumption of the Lease and are not yet

billed or due, and to indemnify the Landlord for all claims. Therefore, the Order confirming the

Plan (“constitute[ing] approval of the assumption[]” of the Lease (Plan, § 8.1[b])) must expressly

state that the Landlord’s claims to such rent and charges and indemnity obligations under the

Lease are not released, and that the Debtors or the Reorganized Debtor shall be liable to the

Landlord for such obligations, regardless of when such obligations accrued.

                            JOINDER AND RESERVATION OF RIGHTS

       14.     The Landlord reserves its right to supplement this Limited Objection and to make

such other and further objections as it may deem necessary or appropriate, including, but not

limited to, objections to the Plan and Disclosure Statement, and any Order confirming the Plan

and approving the Disclosure Statement.

       15.     The Landlord joins in the objections filed by other landlords of the Debtors, to the

extent not inconsistent with this Objection.




                                                4
                                          CONCLUSION

       WHEREFORE, the Landlord respectfully requests that the Court enter an Order

consistent with this Objection, and grant the Landlord any additional and further relief the Court

deems just and proper.

Dated: December 14, 2018             Respectfully submitted,
Wilmington, Delaware                 BALLARD SPAHR LLP


                                     By:/s/ Leslie C. Heilman
                                     Leslie C. Heilman, Esq. (No. 4716)
                                     919 North Market Street, 11th Floor
                                     Wilmington, Delaware 19801-3034
                                     Telephone:     (302) 252-4465
                                     Facsimile:     (302) 252-44466
                                     Email:         heilmanl@ballardspahr.com

                                             -   And   -

                                     Kevin M. Newman, Esq
                                     BARCLAY DAMON LLP
                                     Barclay Damon Tower
                                     125 East Jefferson Street
                                     Syracuse, New York 13202-2020
                                     Telephone:     (315) 413-7115
                                     Facsimile:     (315) 703-7349
                                     Email:         knewman@barclaydamon.com

                                     Attorneys for Cumberland Avenue Plaza, L.L.C.




                                                 5
